DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2013/0292847) (“Choi”).
With regard to claim 1, figs. 33, 41B, 42B, 43B, 44B, and 47A-47B of Choi discloses a method of forming a volatile memory device (“semiconductor memory device”, par [0257]), the method comprising: forming a bit line structure 420 having a vertical sidewall (sidewall of conductive wire 420) protruding from a substrate 100; forming a lower spacer layer (435a, 440, 445a) on the vertical sidewall to have a first thickness (thickness of (435a, 440, 445a)); removing (“etched to form contact holes 470a”, par [0241]) the lower spacer layer (435a, 440, 445a) from the substrate 100 adjacent to the bit line structure 420 to form a lower spacer (435a, 440, 445a) having the first thickness (thickness of (435a, 440, 445a)) from the vertical sidewall (sidewall of conductive wire 420) to an outer sidewall of the lower spacer (outer sidewall of 445a); forming a storage node contact plug 475 on the substrate 100 aligned to the lower spacer (435a, 440, 445a) to cover the outer sidewall (outer sidewall of 445a) of the lower spacer (435a, 440, 445a) and to expose an upper portion (“etch-back process may be performed on the first conductive layer to form a lower plug 475 filling a lower region of each of the contact holes 470a“, par [0242]) of the lower spacer (435a, 440, 445a); removing the upper portion (“second protecting spacers 445a disposed at both sides of an upper region of the contact hole 470a may be recessed during the etch-back process”, par [0243]) of the lower spacer (435a, 440, 445a) using the storage node contact plug (“lower plug 475 filling a lower region of each of the contact holes 470a“, par [0242]) as a mask; and forming an upper spacer 478a on the vertical sidewall  (sidewall of conductive wire 420) to expose an uppermost portion (uppermost portion of 435a) of the outer sidewall of the lower spacer (435a, 440, 445a), the upper spacer 478a formed to have a second thickness (thickness of 478a) that is less than the first thickness (thickness of (435a, 440, 445a)).
With regard to claim 2, figs. 33, 41B, 42B, 43B, 44B, and 47A-47B of Choi discloses that the forming the upper spacer 478a further comprises removing the upper spacer 478a from the storage node contact plug 475 and the outer sidewall (outer sidewall of 445a) of the lower spacer (435a, 440, 445a) to expose an uppermost portion (uppermost portion of 435a) of the lower spacer (435a, 440, 445a).
With regard to claim 3, figs. 33, 41B, 42B, 43B, 44B, and 47A-47B of Choi discloses that the lower spacer layer (435a, 440, 445a) comprises a first sub-spacer 435a on the vertical sidewall (sidewall of 420) and a second sub-spacer 440 on the first sub-spacer 435a, and wherein removing (“second protecting spacers 445a disposed at both sides of an upper region of the contact hole 470a may be recessed during the etch-back process”, par [0243]) the upper portion of the lower spacer (435a, 440, 445a) comprises removing the upper portion of the lower spacer (435a, 440, 445a) using the storage node contact plug 475 as the mask to expose (“second protecting spacers 445a disposed at both sides of an upper region of the contact hole 470a may be recessed during the etch-back process”, par [0243]) at least a portion of the uppermost portion of the lower spacer (435a, 440, 445a) including the first sub-spacer 435a and the second sub-spacer 440 and to cover 478a a remaining portion of the uppermost portion of the lower spacer (435a, 440, 445a). 
With regard to claim 6, figs. 33, 41B, 42B, 43B, 44B, and 47A-47B of Choi discloses that the lower spacer (435a, 440, 445a) is formed separately from the upper spacer 478a.
With regard to claim 7, figs. 33, 41B, 42B, 43B, 44B, and 47A-47B of Choi discloses a method of forming a semiconductor memory device (“semiconductor memory device”, par [0257]), the method comprising: forming a bit line structure 420 on a substrate 100; forming a lower spacer (435a, 440, 445a) covering a lower sidewall of the bit line structure 420, the lower spacer (435a, 440, 445a) having a first thickness (thickness of (435a, 440, 445a)); forming a storage node contact plug 475 on the substrate 100 at a side of the lower spacer (435a, 440, 445a), the storage node contact plug 475 exposing an upper portion (“etch-back process may be performed on the first conductive layer to form a lower plug 475 filling a lower region of each of the contact holes 470a“, par [0242]) of the lower spacer (435a, 440, 445a); removing the upper portion (“second protecting spacers 445a disposed at both sides of an upper region of the contact hole 470a may be recessed during the etch-back process”, par [0243]) of the lower spacer (435a, 440, 445a) using the storage node contact plug 475 as a mask; and forming an upper spacer 478a on an upper sidewall of the bit line structure 420, the upper spacer 478a having a second thickness (thickness of 478a) that is less than the first thickness (thickness of (435a, 440, 445a)), wherein the lower spacer (435a, 440, 445a) comprises a first sub-spacer 435a covering a vertical sidewall (sidewall of conductive wire 420) of the bit line structure 420 and a second sub-spacer 440 on the first sub-spacer 435a. 
With regard to claim 8, figs. 33, 41B, 42B, 43B, 44B, and 47A-47B of Choi discloses the upper spacer 478a is in direct contact with the first sub-spacer 435a and spaced apart from the second sub-spacer 440.
With regard to claims 9 and 17, figs. 33, 41B, 42B, 43B, 44B, and 47A-47B of Choi discloses that the forming the upper spacer 478a comprises: conformally forming an upper spacer layer 478 on an entire surface of the substrate 100; forming a sacrificial spacer layer 479 on the upper spacer layer 478; and anisotropically etching (“etch-back process may be performed on the second and first sub-spacer layers 479 and 478”, par [0256]) the sacrificial spacer layer 479 and the upper spacer layer 478 to form a sacrificial spacer 479a and the upper spacer 478a and to expose an upper surface (top of 475) of the storage node contact plug 475.
With regard to claim 10, figs. 33, 41B, 42B, 43B, 44B, and 47A-47B of Choi discloses that the sacrificial spacer layer (“silicon nitride”, par [0255]) is formed of a material having an etch selectivity to the upper spacer layer 278. 
With regard to claim 14, figs. 33, 41B, 42B, 43B, 44B, and 47A-47B of Choi discloses a method of forming a semiconductor memory device (“semiconductor memory device”, par [0257]), the method comprising: forming a bit line structure 420 on a substrate 100; forming a lower spacer (435a, 440, 445a) covering a lower sidewall of the bit line structure 420, the lower spacer (435a, 440, 445a) having a first thickness (thickness of (435a, 440, 445a)); forming a storage node contact plug 475 on the substrate 100 at a side of the lower spacer (435a, 440, 445a), the storage node contact plug 475 exposing an upper portion of the lower spacer (435a, 440, 445a); removing  (“second protecting spacers 445a disposed at both sides of an upper region of the contact hole 470a may be recessed during the etch-back process”, par [0243]) the upper portion of the lower spacer (435a, 440, 445a) using the storage node contact plug 475 as a mask; and forming an upper spacer 478a on an upper sidewall of the bit line structure 420, the upper spacer 478a having a second thickness (thickness of 478a) that is less than the first thickness (thickness of (435a, 440, 445a)), wherein the lower spacer (435a, 440, 445a) comprises a first sub-spacer 435a, a second sub-spacer 440 and a third sub- spacer 445a sequentially covering a vertical sidewall (sidewall of conductive wire 420) of the bit line structure 420.
With regard to claim 15, figs. 33, 41B, 42B, 43B, 44B, and 47A-47B of Choi discloses before the forming the bit line structure 420: forming a recess (recess in 112a under line patterns 430) by removing a portion of the substrate 100; and forming a polysilicon pattern 420 to fill the recess (recess in 112a under line patterns 430), wherein the forming the bit line structure 420 comprises etching the polysilicon pattern to form a bit line contact plug 430 in the recess (recess in 112a under line patterns 430) and to expose an inner sidewall of the recess (recess in 112a under line patterns 430), and wherein the first sub-spacer 435a covers the inner sidewall of the recess (recess in 112a under line patterns 430).

Allowable Subject Matter
Claims 4-5, 11-13, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             9/28/2022